PER CURIAM.
Appellant Debra Harrison appeals the trial court’s order denying her amended claim as a creditor against her ex-hus*1151band’s estate. Although the amended claim was filed outside the three month statutory filing period, see § 733.702, Fla. Stat. (2000), it merely added an amount for interest and thus we find the amended claim related back to the original claim. As such, it was improper for the trial court to deny the amended claim. See Farr v. Clement, 202 So.2d 613 (Fla. 2d DCA 1967).
Reversed.